DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 6, which set forth the parameter of “the absorbent material” is a bi-layer system with an outer/fluid impermeable layer and the absorbent material; this is found to be confusing since it is not clear how exactly the absorbent material can comprise two layers, one of which is itself.  In order to overcome the rejection, and clarify the claim (and other dependent claims), it is suggested lines 1-2 of both claims be amended to state “wherein the cuff is implemented as a bi-layer system comprising an outer layer and the absorbent martial, wherein the outer layer is a fluid impermeable material…”.
Regarding claim 5, which recites the limitation “the long axis”, on line 15; there is insufficient antecede basis for this limitation in the claim.
Regarding claim 7, which recites the limitation “the fluid impermeable polymer”, on line 1; there is insufficient antecede basis for this limitation in the claim (it is to be noted that claim 6, from which claim 7 depends, sets forth “a fluid impermeable material”; not polymer, as set forth in claim 7).
Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Navia et al. (US PG Pub. 2010/0312333), hereinafter Navia, in view of Birdsall et al. (US PG Pub. 2007/0244544), as disclosed in the IDS dated 10/24/2019, hereinafter Birdsall, in view of Jacobsen et al. (US Patent No. 6,398,758), as disclosed in the IDS dated 10/24/2019, hereinafter Jacobsen.
Regarding claims 1-7, Navia discloses prosthetic device (10a), illustrated in Figure 6D, comprising an at least partially self-expanding stent (56) adapted for percutaneous delivery and anchoring in a mitral valve annulus ([0058], Lines 1-4), said stent (56) comprising an expanded state, illustrated in Figure 6D, and an unexpanded state, illustrated in Figure 7; a long axis; a middle region (92) having first and second ends (90 & 88, respectively) and comprising a framework that defines inner and outer surfaces; a lower flange portion (96) at the first end (90) of the middle region that comprises a plurality of flange elements (96), each of said elements having a first end that is attached to the middle region and an opposed second end that is spaced from the first end; an upper flange portion (94) at the second end (88) of the middle region that comprises a plurality of flange elements (94), each of said elements having a first end that is attached to the middle region and an opposed second end that is spaced from the first end, illustrated in Figure 6D; wherein, when said stent is in the unexpanded state, the upper and lower flange portions (94 & 96) are oriented substantially along the long axis of the stent, illustrated in Figure 6D (upper and lower flange portions in the unexpanded state shown by dashed lines); when said stent transitions from the unexpanded state to the expanded state, the lower and upper flange portions (96 & 94) transition in space so that they are no longer oriented substantially along the long axis of the stent, and adapted to anchor the stent within the mitral annulus by grasping tissue at lower and upper sides, respectively, of the annulus and enfolding it between the lower/upper flange portion and the outer surface of the middle region (92) as the stent transitions from the unexpanded state to the expanded state, illustrated in Figure 6D ([0061]); a cuff (104) disposed at least partially circumferentially around an outer surface of said at least partially self-expanding stent ([0063]); and a valve (68) comprising at least one leaflet fixedly attached to an interior surface of the stent (56), illustrated in Figures 1E & 6D ([0058], Lines 1-4); but does not specifically teach the cuff is implemented as a bi-layer system comprising an outer layer and an absorbent material, wherein the absorbent material is a crosslinked hydrogel comprising poly(acrylic acid) or poly(ethylene glycol), and the outer layer is a fluid impermeable material, preventing/delaying the absorbent material from expanding for a time sufficient to permit positioning of said at least partially self-expanding stent at said implantation site, and adapted to elute off to allow the underlying absorbent material to expand; the fluid impermeable material comprising a fluid impermeable polymer barrier deposited on the absorbent material.
	However, Birdsall teaches a vascular prosthetic device (300) comprising a stent (302) and a cuff/cover (306) disposed at least partially circumferentially around an outer surface of said stent, wherein the cuff/cover (306) comprises an absorbent material which is a crosslinked hydrogel comprising poly(acrylic acid) or poly(ethylene glycol); the absorbent material of the cuff/cover absorbs/retains water, thereby creating a tight seal between the material/cuff and a vessel/conduit wall (Birdsall: [0040] & [0041]).  Furthermore, Jacobsen teaches a vascular prosthetic device comprising an absorbent material/swelling foam and an outer layer/sheath (30d) of fluid impermeable material deposited on the absorbent material/swelling foam, the outer layer/sheath material configured to be soluble/elute off after a certain time sufficient to properly position/implant the device, in order to allow the absorbent material/swelling foam to swell/expand (Jacobsen: Column 9, Lines 15-27).
	In view of the teachings of Birdsall and Jacobsen, it would have been obvious to one having ordinary skill in the art before the filing date of the invention for the cuff, of the prosthetic device of Navia, to be a bi-layer system comprising an absorbent material of crosslinked hydrogel comprising poly(acrylic acid) or poly(ethylene glycol), such that the absorbent material expands by absorption of fluid to create a tight seal, and prevent blood leakage, between the stent/prosthetic device and an implantation site, as taught by Birdsall; and further include an outer layer of fluid impermeable material deposited on the absorbent material, in order to prevent/delay the absorbent material from expanding for a time sufficient to permit appropriate positioning of the stent at the implantation site during delivery, wherein the outer layer is adapted to elute off, after said sufficient time, to allow the absorbent material to expand, as taught by Jacobsen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DINAH BARIA/Primary Examiner, Art Unit 3774